Citation Nr: 9912171	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.

This case was previously before the Board in January 1996 at 
which time the issue of entitlement to a rating in excess of 
10 percent was remanded for further evidentiary development.  
By rating action of January 1998 the rating assigned was 
increased to 50 percent, effective from March 1992.  The case 
has been returned to the Board for further adjudication.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The clinical signs and manifestations of the veteran's 
PTSD are productive of severe social and industrial 
impairment and he is unable to maintain employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132; Diagnostic Code 
9411 (effective prior to November 7, 1996); 38 C.F.R. 
3.321(b)(1), §§ 4.7, 4.130, Diagnostic Code 9411; 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 (West 1991) have been met, in that the claim for an 
increased evaluation for PTSD is well grounded and adequately 
developed.  This finding is based on the veteran's 
evidentiary assertions that his service-connected disability 
has increased in severity. Stanton v. Brown, 5 Vet. App. 563, 
565 (1993); Proscelle v. Derwinski, 1 Vet. App. 629, 631 
(1992).  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  Waddell v. Brown, 5 Vet. App. 454, 456 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Different diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation's or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

The primary focus in evaluating disabilities is on functional 
impairment. 38 C.F.R. § 4.10.  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim. Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation. Otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

At this juncture, the Board points out that the VA Schedule 
for Rating Disabilities has been revised with respect to the 
regulations applicable to evaluating mental disorders.  The 
amendments to the regulations applicable to evaluating mental 
disorders, including the rating criteria for PTSD became 
effective on November 7, 1996. 38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9400 (1996).

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will apply. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As seen in the January 
1998 Supplemental Statement of the Case, the veteran has been 
provided with the amended provisions for mental disorders, 
and he has had the opportunity to provide argument in support 
of his claim under those provisions.  The agency of original 
jurisdiction has had the opportunity to adjudicate the claim 
with consideration of the new provisions, and in statements 
made in February 1999, the representative made no further 
argument on the claim.

The Board therefore determines that the veteran is not 
prejudiced by the change in law that occurred after the 
initiation of his claim.  The veteran will be evaluated under 
the old criteria, as that is the criteria most favorable to 
the issue on appeal. Cf. 38 C.F.R. §§ 4.96, 4.97, 4.130, 
Diagnostic Code 9411 (1996).

The Court has also held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the mental disorders criteria in effect prior to 
November 7, 1996, PTSD warrants a 50 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships is considerably 
impaired, and because of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. 4.132, 
Diagnostic Code 9411 (1996).

Impairment of one's social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the veteran's social and 
industrial adaptability, we must look to "those abnormalities 
of conduct, judgment, and emotional reactions which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity."  38 C.F.R. § 4.129.  Social 
inadaptability, reflecting the ability to establish healthy 
interpersonal relationships, is evaluated only as it affects 
industrial adaptability. 38 C.F.R. § 4.129.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not under evaluate the emotionally 
sick veteran with a good work record, nor must it over 
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology. The record of the history and complaints is 
only preliminary to the examination. The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be. 38 C.F.R. § 4.130.

Service connection for PTSD was established in an October 
1990 rating action.  A 10 percent evaluation was assigned at 
that time.  In March 1992, the veteran sought an increased 
evaluation for his service-connected PTSD.  

The veteran underwent VA examination in July 1992.  The 
veteran reported continued weekly nightmares, occasional 
Vietnam flashbacks, and intrusive recollections.  He reported 
that he preferred to be alone because he had difficulty 
getting along with others.  He indicated that he had been 
employed at the same company for the past 14 years but that 
he had had some trouble with inappropriate behavior and had 
been placed on medical leave.  The examiner noted that anger, 
irritability, heightened startle response, and hyperactivity 
were present.  The veteran described insomnia, fatigue, loss 
of interest, decreased concentration, feelings of 
hopelessness, and worthlessness but denied suicidal ideation.  
The examiner's assessment included PTSD with depressive 
features, passive/aggressive traits, and psychosocial 
stressors, moderate to severe.  The veteran's social 
adaptation was noted to be fair.

In a March 1993 rating action, the RO denied entitlement to 
an increased evaluation for PTSD.  The veteran filed a timely 
notice of disagreement (NOD) in April 1993 and perfected his 
appeal in July 1993.  In his substantive appeal, the veteran 
clarified that he had worked for the same company for 
fourteen years because his employer was sympathetic to his 
problems and was supportive.  He noted that he lost his job 
when a union contract was not renewed.  He stated that his 
first marriage ended because of his disability.  He further 
stated that his disability was more disabling than his 
current evaluation contemplated.

In an August 1993 statement to the RO, the veteran stated 
that his alcoholism was the result of his PTSD.  He stated 
that he was receiving treatment for his PTSD and was taking 
prescribed medications.  Thereafter, the claims file was 
forwarded to the Board for review.  

In a January 1996 Remand, the Board requested further 
evidentiary development.

Thereafter, the veteran submitted copies of his Social 
Security Administration (SSA) records which reflect that the 
veteran was determined to be disabled for SSA purposes on the 
basis of his major depression, PTSD, alcohol addiction 
disorder, and right lateral epicondylitis.  SSA records 
reflect that the veteran's impairments were considered 
severe.  He was considered to have been under a disability 
since January 1, 1995.  It was noted that a medical expert 
indicated that the claimant exhibited poor ability to deal 
with work stresses and relate predictably in social 
situations.  

Of record are VA outpatient and hospitalization treatment 
records from January 1992 to August 1995 which reflect 
treatment for various disabilities.  In February 1993, the 
veteran was hospitalized with complaints of depression.  Upon 
discharge, his diagnoses included major depression with 
superimposed dysthymia, rule-out atypical bipolar, rule-out 
organic affective disorder, alcohol dependence, and history 
of PTSD.  During the veteran's hospitalization, the examiner 
noted that with regard to the PTSD, the veteran showed no 
signs of heightened startle response, nightmares, or 
flashbacks.  He did not appear to be hypervigilant. The 
examiner noted that the veteran was recommended for 
outpatient treatment for PTSD.  In November 1994, the veteran 
was treated for alcohol dependence, induced mood disorder 
versus dysthymia, and anxiety disorder, not otherwise 
specified.  The records reflect on-going treatment for 
depression, dysthymia, PTSD, and anxiety.

In August 1996, the veteran underwent a Social and Industrial 
Survey for rating purposes.  The examiner reviewed the 
veteran's claims file and recounted his military history and 
post-service social, occupational, and psychiatric history.  
The examiner noted that the veteran's current situation 
reflected that he had been unemployed since 1994.  She noted 
that he was in receipt of SSA disability benefits.  The 
veteran reported that he spent his days at home watching 
television, cleaning, or reading.  He described his Vietnam 
experience as "screwing up his nervous system."  He stated 
that he could not function or sleep without his medications.  
He described his depression as his worst symptom and stated 
that he wanted to "live in a cave" or "withdraw from 
society."  He did not discuss nightmares or flashbacks.  He 
did note that he thought about his Vietnam experiences on a 
daily basis.  The examiner noted that the veteran continued 
to drink beer on a regular basis.  The veteran described his 
mood swings as mostly depression with occasional short 
episodes of feeling euphoric.  The examiner concluded that 
the veteran would continued to experience PTSD-related 
problems as well as alcohol -related problems.  She noted 
that his problems resulted in a definite impairment in his 
ability to work and maintain relationships.  His level of 
functioning appeared to be consistent with a Global 
Assessment of Functioning (GAF) of 50.

In August 1997, the veteran was afforded a VA PTSD 
examination.  The examiner reviewed the claims file.  After 
reviewing the veteran's medical and occupational history, the 
examiner noted that the veteran complained of: poor sleep; 
panic attacks; losing control; paranoia; a general distrust 
of all people; symptoms of depression; highs and lows 
regarding his moods; periods of euphoria; poor concentration; 
nightly nightmares; intrusive thoughts; occasional, rare, 
auditory hallucinations, anhedonia; feelings of estrangement 
from others; outbursts of anger; exaggerated startle 
response; mild, passive, and transient suicidal ideation; and 
reports of avoidance of thoughts or feelings associated with 
Vietnam.  

Upon examination, the examiner noted that the veteran's mood 
was depressed.  The examiner's diagnoses included PTSD with 
depressive features and panic attacks and psychosocial 
stressors including unemployment and chronic mental illness.  
His current and previous GAF were 45.  The examiner commented 
that the veteran's PTSD had a definite bearing on his ability 
to interact socially and in an occupational setting.  The 
examiner reviewed the rating criteria and opined that the 
veteran met the criteria for a 30 percent disability 
evaluation.  However, the examiner noted that the veteran was 
not functioning at a satisfactory level and may be eligible 
for a higher evaluation.

In a January 1998 rating action, the RO granted an increased 
evaluation for service-connected PTSD to 50 percent 
disabling.  The RO considered the old and new rating criteria 
and determined that the veteran met the criteria for a 50 
percent disability evaluation under both the old and the new 
rating criteria.  Although the veteran's disability was 
increased to 50 percent by the RO, pursuant to AB v. Brown, 
6 Vet. App. 35 (1993), the Board is required to construe the 
appeal as an appeal for the maximum benefit allowable by law 
or regulation and thus consider all potentially applicable 
disability ratings. 

A July 1998 statement from the veteran's VA examiner reflects 
that the veteran's prognosis was very poor for the indefinite 
future and his symptoms included: chronic intoxication; 
withdrawal; wandering off; hiding in the bushes; paranoia; 
insomnia; irregular appetite; nightmares; and giving his 
money to strangers.  The examiner noted that the veteran's 
caregivers  were seeking the assignment of a fiduciary to 
care for his funds.  Thereafter, in January 1999, the veteran 
was found to be incompetent to handle his own funds and a 
fiduciary was appointed for him.

As noted above, the veteran's PTSD is currently rated as 50 
percent disabling by the RO.  The 50 percent evaluation 
contemplates considerable social and industrial impairment.  
Competent medical professionals have included the word severe 
to classify the PTSD.  Hence, at least a 70 percent 
evaluation is warranted in view of the criteria under 
diagnostic code 9411 which require a showing of severe social 
and industrial impairment.

As to whether the veteran is totally disabled due to PTSD, 
the Board acknowledges that while the recent examiners have 
not expressed a definitive opinion in this regard, the record 
does show that the veteran has been in receipt of SSA 
disability benefits, with his psychiatric disability 
accounting for part of the eligibility established for such 
benefits.

The evidentiary record has clearly shown that the veteran's 
PTSD has continued to worsen, and there is competent opinion 
in this regard on file.  The record shows that the veteran 
has been in receipt of regular treatment for his depression, 
dysthymia, PTSD, and anxiety.  His therapist acknowledged his 
poor prognosis for the future and noted that the veteran 
withdrew from people and wandered off and hid in bushes.   
The veteran continued to experience insomnia, paranoia, 
irregular appetite, and nightmares.  Additionally, the 
veteran's daughter reported that he gave his money away to 
strangers.
It is apparent that the veteran isolates himself and is under 
great stress because of this, such that he must be followed 
closely on an outpatient basis.  It is clear from the record 
that the veteran is unable to acclimate himself in a social 
or industrial setting.  His absence from the labor market and 
social isolation render him a poor candidate for even the 
most minimal kind of employment.  Furthermore, the record 
reflects that the veteran is incompetent to mange his 
monetary benefits and a fiduciary has been assigned for his 
protection.

From a review of the record it appears unlikely that the 
veteran could return to a structured environment as he is 
unable to withstand even the pressures of his life style of 
many years which has essentially involved no meaningful or 
industrial interaction.  Accordingly, at least three of the 
rating criteria for a 100 percent rating are independently 
met in the veteran's case.  Johnson v. Brown, 7 Vet. App. 95, 
97 (1994).  In this regard, the veteran is socially isolated, 
he suffers from disturbed thought and behavioral processes, 
he is demonstrably unable to work, and most of all he is 
incapable of managing his own VA monetary benefits.  For the 
foregoing reasons, the Board concludes that the record 
supports a grant of a 100 percent schedular evaluation for 
PTSD.

In view of the Board's favorable determination granting a 100 
percent evaluation for PTSD under the previous criteria for 
rating psychiatric disorders, the Board need not explore the 
propriety of evaluating his PTSD under the amended criteria 
which became effective on November 7, 1996.










ORDER

Entitlement to an increased evaluation of 100 percent for 
PTSD is granted, subject to governing criteria governing the 
payment of monetary benefits.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

